In the
             Court of Appeals
     Second Appellate District of Texas
              at Fort Worth
           ___________________________
                No. 02-19-00147-CV
           ___________________________

            SHATARA WRIGHT, Appellant

                          V.

        MICHAEL STEPHEN PAYNE, Appellee



        On Appeal from the 462nd District Court
                Denton County, Texas
            Trial Court No. 16-02115-211


Concurring Memorandum Opinion by Chief Justice Sudderth
                 CONCURRING MEMORANDUM OPINION

      The declaratory judgment granted here was neither final nor appealable, nor

does it appear from the record that the trial court thought it was. Yet the trial court

signed an order that recited, “this is a Final Judgment on [Payne’s] Application for

Declaratory Judgment and is appealable,” leading me to question whether the trial

court actually read the order before signing it.

      This is similar to the problem this panel identified in In re A.S.,1 issued on this

same date. Once again, despite the very clear standard provided to us by the Texas

Supreme Court in Lehmann v. Har-Con Corp., 39 S.W.3d 191, 198, 205 (Tex. 2001)—

which resolved the issue of finality in basic and understandable terms—and the Texas

Supreme Court’s recent reiteration of this standard in In re Elizondo, 544 S.W.3d 824,

829 (Tex. 2018) (per curiam) (orig. proceeding), the misuse of finality language in

interlocutory orders persists among certain trial courts. See, e.g., A.S., No. 02-18-

00400-CV, slip op. at 7 (dismissing appeal when order stated, “This judgment is final

and appealable,” even though it was not appealable and trial judge did not intend it to

be final); In re L.T., No. 02-19-00161-CV, 2019 WL 3334618, at *1–2 (Tex. App.—




      1
       No. 02-18-00400-CV, slip op. at 4–7 (Tex. App.—Fort Worth Nov. 14, 2019,
no pet. h.) (mem. op.), available at http://www.search.txcourts.gov/Case.aspx?cn=02-
18-00400-CV&coa=coa02.

                                            2
Fort Worth July 25, 2019, no pet.) (per curiam) (mem. op.) (dismissing appeal of self-

contradictory order entitled “Interlocutory Final[2] Order”).

         Although I empathize with trial court judges who often sign hundreds of

orders in the course of a month, or perhaps even in a week, this does not obviate the

duty for judges to hold themselves to the same standard that they expect of attorneys

and parties who appear before them: to read and understand what they sign. Indeed,

the practice of reading before signing is especially critical for judges because the

orders that they sign affect the life, liberty, and property rights of the citizens they

serve.

         Furthermore, in this case, as in others, the failure of a trial judge to read an

order before signing it foisted upon the parties (and the taxpayers) the burden and

expense of an unnecessary appeal. This persistent problem can be avoided if trial

judges simply take the time to read orders before signing them. See A.S., No. 02-18-

00400-CV, slip op. at 6 (noting that “[d]espite the intent of Lehmann to fully address

the issue of finality, the problem, as evident in this case, persists.”).




        “Interlocutory” and “final” are mutually exclusive terms. An interlocutory
         2

order is one that is not final. Interlocutory, Black’s Law Dictionary (5th ed. 1979)
(defining “interlocutory” as “[p]rovisional; interim; temporary; not final”) (emphasis
added). A final order is one that is not interlocutory. Final, Black’s Law Dictionary
(5th ed. 1979) (defining “final” as “[l]ast; conclusive; decisive; definitive; terminated;
completed,” and stating that in its use in reference to legal actions, “this word is
generally contrasted with ‘interlocutory’” (emphasis added)).

                                              3
                                   /s/ Bonnie Sudderth
                                   Bonnie Sudderth
                                   Chief Justice

Delivered: November 14, 2019




                               4